UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF WISCONSIN

 

 

In re:
Case No. 16-21329
Michael A. Gral', Chapter 11
Debtor-in-Possession. Jointly Administered
Park Bank,
Plaintiff,
Adversary Case No: 18-02221
Vv.

Michael A. Gral,

Defendant.

 

ANSWER AND COUNTERCLAIM

 

1. Answering paragraph 2, denies knowledge or information sufficient to form a
belief as to the truth of the allegations contained therein, and therefore denies same.

2. Denies the allegations in paragraphs 9, 15, 17, 20(d), 20(e), 20(f), 20), 24, 25,
26, 29, 40, 52, 53, 54, 55, 56, 58, 60, 61, 62, 63, 64, 65 and 66.

3. Answering paragraph 20(g) and (h), denies same affirmatively alleging that

plaintiff is not in a position to know whether or not defendant was aware of anything.

 

! The court is jointly administering In re Michael A. Gral, Case No. 16-21329 and In re Gral Holdings Key
Biscayne, LLC, Case No. 16-21330; and, separately, the court is jointly administering In re Michael A. Gral, Case
No. 16-21329 and In re Capital Ventures, LLC, Case No. 16-21331. This pleading relates only to In re Michael
A. Gral, Case No. 16-21329.

Law Offices of Jonathan V. Goodman

788 North Jefferson Street - Suite 707
Milwaukee, WI 53202-3739

PH: (414) 276-6760 ~ FX: (414) 287-1199
e-mail: jgoodman@ameritech.net

Case 18-02221-gmh Doci1 Filed 10/29/18 Pageiof6
4, Answering paragraphs 20(j), 21, 22, denies knowledge or information sufficient
to form a belief as to the truth of the allegations contained therein, and therefore denies same.

5. Answering paragraphs 27, denies knowledge or information sufficient to form a
belief as to the truth of the allegations contained therein, and therefore denies same.

6. Answering paragraphs 13, 33, 34, 35, 36, 37, 38, 43, 44, 45, 49 and 51, denies
same as stating legal conclusions.

7. Answering paragraphs 32, 42, 50 and 57, reiterates and realleges its admissions,
denials and allegations to paragraphs 1-56.

Counterclaim

8. Defendant reiterates and realleges paragraphs 1, 3, 4, 5 and 6, of the Amended
Complaint.

9. Plaintiff holds a mortgage in the amount of $250,000.00 on the Defendant’s
homestead, a copy of which is attached hereto as Exhibit “A” (the “Mortgage”).

10. The Defendant valued his homestead at $1,025,000.00 in his schedules.
Defendant also claimed a homestead exemption of $150,000.00 in his schedules.

11. Exhibit “A” states that Plaintiffs Mortgage is subordinate to any homestead
exemption.

12. Defendant’s homestead is subject to first and second mortgages totaling
$961,350.46 as of February 20, 2016, which are also senior to the interest of the Plaintiff.

13. Accordingly, there is no less than $1,111,350.46 in interest in the homestead,
which is senior to the interest of the Plaintiff.

14. The Plaintiff’ s interest in the Defendant’s homestead has no value.

Page 2 of 3

Case 18-02221-gmh Docii1 Filed 10/29/18 Page 2of6
15. Plaintiffs lien on the Defendant’s homestead must be stripped because there is no
equity for Plaintiffs interest to attach.

WHEREFORE, Defendant demands judgment dismissing Plaintiffs Complaint, for
judgment declaring that Plaintiff's lien on the Defendant’s homestead is stripped from the title,
for costs and disbursements, and for such other relief that the court deems just and equitable.

Dated this 29" day of October, 2018.

LAW OFFICES OF JONATHAN V. GOODMAN
Attorneys for Defendant

By: OE —_
J onatKan V. Goodman

 

Law Offices of Jonathan V. Goodman

788 North Jefferson Street - Suite 707
Milwaukee, WI 53202-3739

PH: (414) 276-6760 - FX: (414) 287-1199
e-mail: jgoodman@ameritech.net

Page 3 of 3

Case 18-02221-gmh Docii1 Filed 10/29/18 Page 3of6
Financizd Unk

15 2009 Wisporaln Sanne Assuelafion /lstfbuted by FIPCO®
DOGUMENT NO. . :

       

REAL ESTATE MORTGAGE
(Use For Consumer or Business Transactions)

MICHAEL A. GRAL AND JULIA @. GRALAS TRUSTEES OF THE MICHAEL A. GRAL AND
JULIA G. GRALLIVING TRUST

 

{Mort gor," whether one of meres Whose address {s . ‘ :
487 N PROSPECT AVENUE, SUTIE 100, MILWAUKEE, WI 69202 —SSSSSC~S~S
mortgages, conveys, aselgns, grants a seourity Interest In and warrants to

Park Bank

7540 W Capitol Unve, Milwaukee, WI 638226 *

CLender’) in. constderation of the sum o!
Two Hundred Fifty Thousand and 00/190

 

 

 

Dollars
($250,000.00 }; loaned or to be loaned to (1) Gral Investment Company, LLO &

(2) Integral Investments Frospest, LLG and (8) Intepral'investments Silver Spring, LLO

 

 

 

(Borrower,* whether one or more) by Lender, evidenced by Borrowers note{s) of
agreement{s) dated (1) June 80, 2008 & (2) July 10, 2009 and (8) July 14, 2010 Recording Area

 

 

~ v

the real estate desoribéd below, together with all privileges, hereditaments, easements and Name and Retum Address
appurtenanges, all rants, leases, Issues and’ profits, all clalins, awards and payments trade | ATTN: CREDIT DEPARTMENT
asa result of the exstclse of the right of eminent domaln, fill existing urd fulure jpany paNK

improvements and all goods that ara of are to become ‘fixtures fall called tha “Property")sto :

secure the Obligations desorbed in paragraph 6, including, but not limited to, repayment of
the sum Wlaled above plus certain oltfer Sets, Soligations ‘and abilities arisin a Ltt Pash 20800 WATER TOWER BLVD, SUITE 100

resent, and future credit granted By Lender, SINCE THIS MORTGAGE SECURES ALL |BROOKFIELD, WI 63045
BLIGATIONS DESCRIBED (IN PARAGRAPH 5, IT IS AGKNOWLEDGED AND AGREED,
THAT THIS MORTGAGE MAY SECURE OBLIGATIONS. ‘FROM. TIME TQ TIME IN A
DOLLAR AMOUNT GREATER THAN THE DOLLAR AMOUNT STATED ABOVE.

1 if checked here, end not in limitation of paragraph 5, thls Mortgage Is also given to

Seoure all sums advanced and re-advanced ta Borrower by Lender from time to time under 129-0062

the revolving credit agreement between Borrower and Lender desbribed above, ~~ Pare} Identifier No.
4. Desorlptign of Properly, (This Property Is * the homestead of Morigagor.) . .

“THE NORTHEBLY {0 FEET OF LOTS MEASURED AT RIGHT ANGLES TO THE NORTHERLY LINE OF SAID LOT 3 AND ALL OF LOT 4, IN BLOCK

2, IN LAKE VIEW HIGHLANDS, BEING A PART OF THE.LOTS 2 AND 3 IN FRACTIONAL SECTION 21, IN TOWNSHIP 8 NORTH, RANGE 22 EAST,
INTHE VILLAGE OF FOX POINT, MILWAUKEE COUNTY, STATE OF WISCONSIN.

 

 

PROPERTY ADDRESS; 6823 N BARNETT LANE, FOX POINT, WI ,
This is a junior Mortgage.

All rights and remedies of Lender are subject and subordinate to the rights and remedies of the holders of
senior indebtedness affecting the Property, and any extensions, renewals, modifications, replacements and
refinances of such senior indebtedness.

The rights and remedies of Lender pursuant to this Real Estate Mortgage shall be subject and subordinate
to all applicable Mortgagor exemptions, including, without limitation, the exemptions referenced in
Chapter 815 of the Wisconsin Statutes and the Federal Bankruptcy Code, except in the instance of (i)
Mortgagor’s affirmative written waiver of any exemptions; or (ii) Lender’s funding of the financing
which is the subject of that certain loan commitment letter dated October 29, 2010 issued to Donald A.
Gral and Michael A. Gral as such financing may be modified or extended as mutually acceptable to the
parties. :

[lf checked here, description continues or appears on atlached shasi(s).
Lill checked here, this Mortgage Is a constriction morigage.
Lilt checked here, Condomintum Rider Is atlached,

2, Title, Mortgagor warrants title to the Property, exaepting only resirlotions and easements of resord, muntclpal and zoning ordinances, current
taxi ad assessmens ot yet due and 1ST MTG TO" BANK AND 2ND MTG TO BANK, Its successors and/or aeslonss
and orher encumorances 0 eco) STAT JOHNSON . 5

3, Egsxow,-Interest—wil__—_be-pald-on-escrawed Funds Hi an esorovHe required under paragraph Ofay,
4. Additional Provigions. This Mortgage Includes the additlonal provisions on pages % and &, Which are made a part of this Mortgage,
\ Real Estala Mortgage
Paget ota

Case 18-02221-gmh Docii1 Filed 10/29/18 Page4of6

EXHIBIT

 
l ‘Mortuage secures prompt payment to Lender of (a) the sum slated,'In the first paragrach of this Mortgage, plus
interect end anarges, Sey oe eins of the proAlssory reels) or agreement(s) t Borrower to, Lendar jdentifled In the-fitst paragraph et is
Morigage, and any extensions, renewals or modifications of Bush promlsso: note(s) of agreement(s), plus ( fo tha extent fot prot ted by %
Wisconsin Consumer Act, Jf applicable, all other debts, obligations and Ilabilles Arising otit of credit. previously granted, oredit con! emporaneously
granted and oradit granted in the futura primarily for personal, family orhousehold purposes by Lender fo any Morigagor, to any Mortgagat ani ane et
or to another guaranteed or endorsed by any Nortgaaor and agreed in documents evidenoing the transaction to ba seoured by this Mortgage, plus
HS ee eae ely for peteonet omy or hlisehon

i lutura other than primarily for personal E
ae oe eranieed or endorged by any Mord dgor plus all interes| and charges, plus (a) fo'the extant not prohibited By the. lgeonsin Consumer Act or
Ohspter 428, Wisconsin Stalutes, ifagplleable, all osts-and axpenses of colleallot| or enforcement Gil called tha "0 ilgal one ), This Moriga 8 aisn
Soles the performance of all covenants, conditions and agreements confained In this Mortgage, Unless olherwiss requ red by tavy Len Bt sal satlsty
ihis Mortgage upon request by Mortgagor JI (a) the Oliligations have bean pald aogprding to'thelr Lerma, (b) any commitment to mal future Et vanes

soowed by this Mortgage has terminated, (c) Lender haa terminated any ling pf credit‘ under which advances are fo be secured by this ering, an {c)
all olher payments required under his riya and the Obligations’ and alll other \grms, condifloris, coVenants, and agreements con ainad in ints
Morlgage and the documents evidencing the Obligations have been pald and performed,

G, Taxes, Fathe-oment- not pald endecunderparasisat-Steh Morlgagor shall pay belore they become delinquent all faxes, assessments and
other charges which may be Ipvied or assessed against the Property agalnst Lender upon this Mortgage orthe Obligations or other debt secured by this
Morigaga, of upon Lender's Interest In the Property, and deliver to.Lender reoelpts-showing fintaly payment. ‘ lohed by tre, tod vended

. nee, Moriqagor shall kean the Improveménts-on-the Property Insured agalnst direat Jose: or damage occasioned by tra, tlood, exien
oversga perils and Mertaa ar pee Lender may reauire, throug suas reasonably. sallsfactery-to tender, In aah aut eodnsurance,
not [asa than the unpald balance of he Obligations or the jull replacement Value, whichever |s less, and Shall pay the premiums When due. The policles
shall contaln the slandard mortgagee and fender Joss payee clauses In favor of Lender, shall Insure Lender nptwithstanding any defenses: of | he Insurer

al jorigagar ng She, origingt_of-alt-pol He Rrepary-shail-be wie
Seeieat to laiders satisfaction, Marigagor {s-frda:to selaot the Insliranoa agent or Insurer through hich-Insurancs Is oblalnad, Morlgagor'shail prompily
lve notloe of losa to Insuranoa compantes and Lender, All. procedds front such Insurance shall applied, atLendersplien deine dasialinente-oHine—
ratea-lder-of al raturteo-alingt penal a “6r {8 the restoration of the Improyements on the Property, In the
event of foreclosure of this Morlgage or olher transfer of tifld to he Property, In-extingushment of the Indebtedness seoured hereby, alll hi, fife, and
: Interest of Morgagor In and fo any Insurance then In foroe shall pass fo Ihe purchaser or grantee, Hf Martgagor fails to keep any required Insurance on
* the Property, Lender may purchase such Insurance ior Morlgagor, such Insuranca may be acquired by Lender solely to proteot (ha {nterest of Lender (It

will not cover Morigagar's equilly,tn the Property), and Norigagor's obligation to repay Lender ghaill be In necordance With paragraph 10,
8, Mortqagar's Covenants, Morigagor covenants: .
& i

) estimated annual reaf estale taxes and assessman(s on the Properly, {2} all properly and hazard Insurance jPremlums, a} fine Trance
remlums, any, (4) payments owed under the Objigatlons ara quatanteed by mortgage guaranty Insurance, ins ‘S neoessary to pay
for such Insurance, Bnd | (6) other Items agreed to ba Included In ha escrow, Lender maya any ima, ad hold such esorow funds In an
amount nol to exoeed tha maximum amount a-lehder fof.a federally related nforigage Io require for Mortyagor's escrow account under
the federal Real Estate Settlement Procedures Act.of 1974, as amended from. ime, ll applicable. Lender may estimate the amount of
escrow funds due on the basis of current data and reasonablé e uture expendilures of futuré escrow account funds or as otherwise
required by appilcabla law, Lender shall apply {he esol “funds agalnst taxes, assessments and Insuranoe premiums when-due or as
otherwise required by law. Escrawed fund. Sommirigled With Lender's general fuhds. If ha escrowed funds feld by Lender exceed the
amount permitted {9 ba held b' fa faw, Lendér shall avoountlo Mortgagor for the excess escrowed funds In a manner determined by
Lender oras otheny fed by applicable law, If tha esctowed funds held by Lander at any time are nol suificlent to pay the escrow account
Items, ; Lender may nity Mortgagor in-writing, and Mortgagor shel pay to Lender the aniount necessary to make up the deliclency in
. emvise-requirechiy appl ' .
(b) Conditlog and Repalt, To keep the Property In good and tenantable condition and repalr, and lo restora or replace damaged or destroyed
imprevements and fixtures; .
(c) Lleng, To keep the Froperty free from liens and, encumbrarices superior to tha Hlen.of this Morigage and-not-desorlbed In paragraph 2;

(d) Other Mortgages. Ta perform all-ot Mortgagor’s obligations, and dutles under any other mortgage or seourily agreement on the Properly and
any obligation to pay seoured by such a morigage or seourily agreement

{e) Waste, Notto commit waste or permit waste fo bs committed upon the Property or abandon tha Property;

f LL . y 1
perme same to osour without Ihe prior Written consent of Lender and ? 7 Se Se any transferee a5 to
to Interest In ihe Hd 7 out in any way discharging the lability of Mortgagor under thls Morigaga or the

(g) Alteration or Removal. Nol to remove, demollsh etmatete
-Morgagermayemousatidure provided the thdire-te-premp

 

 

ut of credit previously granted, credit contemporaneously granted and
uiposeerty Lender te ay Mortgagor, any Morlgagor and anolher or to

 

 
  
   

 

 

 

  
   
 
 

 

  
  
 

 
 
   
    

Lender's prior written consent, exept

 

 

 

of the Property, without
(h) Condemnation. To pay to Lender all bompensatlon tecelved for the taking of the Properly, or any part, by condemnation proceeding (Including
~ payments In compromise of condemnation proceedings), and all compensatlon regelved as ‘damage: hh

9 for injury to the Proparty, or any parixThe
compensation shall be applied ! . fo rebuilding of the Property ertedhe-bbligationc Inne invece-orderoe
sthelematudiies-(without penahyfer-prepaymenti

() Inspection, Lender and its authorized representatives may enter the Property al regsonable times to Inspect Il, and at Lender's optlon fo repair
or restora the Property and 1o conduct environmental assessmenis and audils of tha Property;

(i) Laws: To comply with all laws, ordinances and regulatlons affecting the Property;

Subrogatlon. That Lender lg subrogated ta the ilan of any mortgage or other lien discharged, tn whole or in part, by the proaeeds of the note(s
& or agreemeni(s) Identiffed In the first paragraph of this Morigager and q P yee ®)

  

 

?

    
  

   
 

 

   
 

required of Mortgagor, and to.riol cancel, accept a‘surrender of, modi ynment.of thelessee's interest onuer, of make any

other assignment or other disposition of, any laase oballaranypa ft arly of-any Inferest of Mortgagor In the lease and 4 not collec! or
RobapL any ply trenbarrencmerc nan one tron beioteitisnue- andpayabie except as previously disclosed to Lender In writing.

S, Environméntal Laws, Mortgagor represents, wayrants and covenants to bendei/a) that during the perlod of Mortgagor's ownership or use of
the Properly no substance has been, fs orawill be present, Used, slored, deposited, treated, reoyoled or sposed of on, under, In or about the Property In
a form, quantity or mariner which If known to be present on, under, In of about {he Property would require clean-up, removal or some other remedial
aotion ("Hazardous Substance) under any federal, stats or local faws, regulatloris, ordinances, codes or rules (‘Environmental Laws”); (b} that
Morigagor has no knowledge, after dua Inquiry, of any prior, usa or existence of ar Hazardous Substances on the Property by any pier owner of or
psrson using the Property; (a) that, without Ilmiting the generally of- the foregolng, Mortgagor has nd knowledge, alter due Inquiry, that the Property
contalns asbestos, palyc lorinated biphenyl components (PGBs) of underground storage tanks} (d) that there are no conditions existing currently or
Iikely to extst during the term of thls Mortgage which would subject Morigagor-to any- damages, penaltles injunctive tellef or clean-up costs In ‘any
govemmental or regulatory aotlon or third-party claims relating ta any Hazardous Substance; {e) that Mo gagor Is not subject fo any court or
administrative proceeding, udgment, decree, order or vitatlon relating to any Hazardous Substancet and (f) that Mortgagor In the past has been, at ihe
* present Is, and In tha future will remain In compllance with all Enviranmental Laws, Marigagor shall Indemnity and hold harmless Lender, Its directors,
officers, employees and agents fram all loss, cost (Including reasonable attorneys! fees and legal expanses), Nabillty and damage whatsoever directly or
Indirectly resulting from, atising out-of, or based Upon (\) the presence, use, storage, deposit, treament, recyéllng or disposal, at any time, of any
Hazardous Substance on, under, In or about the Property, or tha transportation of any Hazardous Substanca to or from the Property, (II) the violation of
alleged violation of any Environmental Law, permit, {udgment or llbense relaling to the presence, use, storage, deposit, treatment, recycling or disposal
of any Hazartlous Substance on \ndets In or about the Proparty, or the transportation of any Hazardous Substanea to or from the Pro erty, or (Hi) the
Imposition of an govermantal llan for ths recovery of environmental clean-Up costs expended under ‘any Environmental Law Me gador shall
Immedialely natlty ender In waitIng of any governmental or regulatory aation or third-party clalm. Instituted or threatened In connection With any

Hazardous Substances on, in, under or about the Property.

40. Authority of Lender to Perform for Mortgagor. If Mortgapet falls to perform any.of Mortgagor's duties set forth In this Mortgage, including,
without limitation, preserving and Insuring the Property, not commiting waste or abandoning the Property, keeping tha Property ree of Hens of
encumbrances other than those approved by Lender, keeping tha Property In good and tenantable conditloh and repair, and com ying with all Jaws,
ordinances and tagulaflans affecting the Properly, Lender may after giving Mortgagor any notiga and opportunity to perform which are required by
law, perform the covertants or dulies or cause them to be perormed, or taka such other action as may be necessary fo protect Lender's Interest i
the Froparty and fo seoure and repalr {he Property, Unless prohibited by tha Wisconsin Consumer Act, If applicable, such aotlons may include,
without |imlfation, assessing the value of the Property, paylng llens that become superior to this Mortgage and making any other payments required,
signing Morigagor’s name, engaging an attorney, Sppearing {n court and payirig reasonable attorneys fees, and entering thé Property 1a maks repalrs,
ohange locks, replace and board up doors and windows, draln water from pipes, ellminate. bullding coue violations and dangerous condillons ani
maintain apere riate ulllities ta the Properly, Any such amounts expended by Lender shall bs due on demand and-secured by this Merigage, bearin
Interest at the highest rate etated In any'dosument evidencing an Obligation, but not in excess of tha maximum rate permitted’by law, from tha date ol
expenditure by Lender to the date pf payment by Mortgagor,

11. Defeulty Acceleration; Remedies, If {a) thera Is a default under any Obligation sscured by thls Morigage or (b). Martgagor falls timaly to
observe or perform any of Morigagor’s covenants or dutles contalried In this Mortgage, then, at the option, of ender each Obi pation will become
Immediately due and payable uniess notice to Mortuagor or Borrower and an opportunity to cure are renulred by ¢ 425.105, Wis, Stats., if applloable, or
the dooumént evidencing tha Obligation and, In that event, the Obligation will become due and-payable if thé default Is not oured as provided In that
statute: or the dooument evidending the Obligation or as-ptherwise provided by law, If Lender exerolses Ita option to -accelerate, the unpald prino|pal and
Interast owed on tha Obligation, topather with all sums pald by Lendar as authorized or required under this Mortgage or any Obligation, shall ba
* colleollbla In a sult at law oF by foreclosure of this Mortgage by action, or both, or by tha exercise of any olher remedy avallabla al faw or equity,
12, Walver and Consent, Lender may walva any default wihout walving any olher subsequent or prior default by Mortgagor, Unless prohlblted
by tha Wisconsin Consumer Act, If appial te, each Mortyagor wha fs not also a Borrower gxpressly consents lo and walves notica of the following

Without affecting the lability of any such Mortgagor: (a) tha oreation of any present or future Obligations, default under any Obilgatlons, probeadings to ,
collsct from any Borrower or anyone else, (b) any surrendey, release, impairment, sale or other disposition of any security or collateral for the

Real Estate Morigaga
Pa 2 Bal
*followIng payment In satisfaction of all mortgage Ilens sentor to the [ten of this. mortgage.

Case 18-02221-gmh Docii1 Filed 10/29/18 Page5of6

 

 

 

 
Obligations, ts) any release of agreement not to sue any guarantor or surety of the Obligations,
lated ot be reo he @) ay en ae vd i ml Hon of tha allocalion and application of payments and
wal or extension of the time of paymen' any determination o! E
ata pay ry fe proveeds dispastton of auy. collateral for the Obligations fo any Sligalion of
0.

or reallze upon any security or

any quarantor or surely, i

crédits and acceptance of partial pat
: any Barower seoured by such collal

Ww

oO

ents, (h} any application of the

Borrower, guarantor or surely. ”,

“43, Power bf Sale. In the event of foreclosure, Lender may sell
conveyanos pursuant to statute, bE

leases of all of any part of tha Propel
renewals of any leases, and all.rénts
all of the Pro

Issues and pots (tha

 

putomatically and immediately terminata and

the Property, with or without bringing ary
leases, Ail Such payments shall be appl
tha extent not prohibited by

aotion fo anforoa the assignment (Inoluding nolice fo the tenants
seekin

aotion of proceeding, or b
ed {n such manner as Lend

 

default under

 

is Mortgage or Invalldate any apt done pursuant fo ‘such notlos, and not In any way

remedy which it now or hereafter may have Under the terms or conditions of this Mortgage, any

Instrument securing the Obligations, .

eral In such order and amounts as If elects,
reference fo any securly or collateral, and () any settlement or compromise 0

a or obtaining ths appointment of a ‘recelver or possesslon of the Property. ‘
collection of Rents, and any epplication of Rents as allowed by thls Morigage shall not oure or Walva any default or walva, modify or aifec!
th opera fa to prevent

a
atthe
proceeds of
any detenninat!

any fallure fo perfect Lenders seourity Interest In
Obligations or fo prooeed analnst any Borrower or

in of what, if anything, may at any time be done

the amount due or owing or clalmed fo be due or owing from any

the Property at publlo sale and execute and deliver fo the purchasers deeds of

i Blake, Sub fect to the rights of lenders
+44, Assignment of Renfs and Leases./Mortgagar conveys, assigns and transfers to Lender,

ly, whether oral or written, slow or hereafter entered Into by Morigagor,
Which become or remain due or are pald under any agreement or leasa for the use or occupancy of any part or
Until the occurrences of an event of default under this Morfgaga or any Obligatlor,, Mi

a recelver to bd appointed by a court, collect all of the Rents payab!
er determines to payments req!
the Wisconsin Consumer Ant, If applicable, thls assignment shall be

Hod desoribed tn paragraph 11

ation, “the floense

er pad before or alfer an event of default) tn trust for
arspn or by agent, with or without takin

havin senlor mortga
ag ay ing prlor Tor. a Poigetens, att
fogether with any and all extensions and

origagor has @ loense to collect the rents,

“Rents") from the Property. To the extent not prohibited by the Wisconsin Consumer Act, if applicable, upon or al any time alter
the ocsunenoe of Such an event of default and the explration of any applicable cure pe

grace, notice or cure perod provided In any document evidencing such ‘Obii
attgagor shall hold all Renté (ohe
. benefilof Lender, and Lender may, at Its option, without any further notioe, eliher in

, and lapse of an

applicable
armed Mortgagor fo collect the

Rents shall
he use and
or entering

aki ssassion 0
a je under the

 

ilred under thls Morigage and the Obilgations. To

nfo)

la pay dlreolly to Lender or the commencement of a foreclosure action) without
Any entering upon and taking possession of the Prope

yoeabla and Lender shall be entitled fo take any
an’
‘its Cf
Lender from pursulng any other
locument evidencing any Obligation of any olher

18, Recelver. Upon the commencement or during the pendency of an aotlon to foreciosa this Morigage, of enfores any other remedies of Lender
0

under If, without regard to the adequacy or Inadequaoy of the Property as secur
Gnaluding homestead interest) without bond, and may
of the Property and exercise sush other powers as

recelver of the Froperty
rents, Issues and profifs

Issues and profits, when so collected, to be held'and appifed as ihe court may direct.
46. Foreclosure Without Deffelency Judgment, If the Property Is @ one-to-four family residence that fs owner-ocoupled at ihe commencement of a

foreclasure, a farm, a church or owned b
of real estate of 20 acres or legs six months al
rovisions of §846,103,, Wie, Stats

y a fax sxemipt charllable ofgantzation, Mt
same may be amended or renumbered from tlma to time, permitting Lender

upon wal

 

ty for the Obligations, M F
empower the recelver to taka possession of the Property and collect the
@ court may grant untiithe confirmation of sale, and may order the rents,

gager agrees that the court may appoint a

lortgagor agrees ta the provisions of §846.101 Wis, Slats., and as the
r ving the tight to Judgment for deficlenoy, to hold the foreclosure sale
era foreclosure Judgment |s anfered, If the Property'ts oth

owner-ocoupled at ihe commencement of a foreclosure, a farm; a church or owned

er than a one-to-four familly residence that is

by a tax exempt chariabla organization, Mortgagor agrees to the
and as the same may’ba amended or renumbered from time ta tine, permiting Lender, upon walving the right to

Ridgment for deffafancy, fo hold the foreclosure sale of real esfafa threa months after a foreclosure judgment Is entere
7 Expenses To tha ‘extent not prohiblted by {he Wisconsin Consumer Act of Chapter 428, Wisconsin Statutes, IF

all reasona’

applicable, Mortgagor shall pa
la costs and expenses before and ‘after Judgment, Including without limitation, atorneya’ fees, lees and Bx é ae Fa

penes for environmental
assessments, Inspections and audits, and fees and expenses for obtalning litle evidence Incurred by Lender In protecting or ent

Mortgage.

forolng Its rights under this

*48, Suscessors and Assigns. The obligations of all Morigagors are Joint and several, This Mortgage bensilis Lender, Ils successors and assigna,
and blads Mortgagor(s) and theif respective halrs, personal represénlatlves, suecessors and asslgns,

19, Interpretation, Tha valldlty,
suoh laws are preempted by Yederal law, All references In this N
renumbered from time to tlme, invalidity of any provislon of ihls M
Mortgagor and Lender as a final expression of thls Morigage ahd

 

enforoeabillly of this Mortgage, This Mortgage may not be supplemented or modified except In writing.
20, Other Provisions. (Ifnone are stated below, there are no other provisions.)

construction and enforcement of thls Mortgage are governed by the Intemal laws of Wisconsin except lo the extent

lortyaya to séotions of the Wisconsin Statutes are fo thoss sections as they may ba
lortgage will not affect the valldity of any other provision. This Mortyaga Is Intended by
as 4 completa and exolusive statement of Its terms, there belng no conditions to the

The undersigned agrees fo the terms of this Mortgaga and acknowledges receipt of an exact copy of this Mortgage,

 

DO NOT SIGN THIS IF IT CONTAINS ANY BLANK SPACES.
c} YOU ARE ENTITLED TO AN EXACT COPY OF
da) YOU HAVE THE RIGHT.AT ANY TIME TO PAY IN ADVANCE

 

NOTICE TO CUSTOMER IN A THANSACTION GOVERNED BY THE WISCONSIN CONSUMER ACT
, DO NOTSIGN THIS BEFORE YOU READ THE WRITING ON ALL THREE PAGES, EVEN IF GTHERWISE ADVISED.

ANY AGREEMENT YOU SIGN

SIGN,
THE UNPAID BALANCE DUE
ENTITLED TO A PARTIAL REFUND OF THE FINANCE CHARGE,

UNDER THIS AGREEMENT AND YOU MAY BE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signed and Sealed --Janiiary JO_» 2014. .
. Wate),
MICHAEL A. GRAL AND JULIA G, GRAL LIVING TRUST (SEAL)
Trust
(Type of Organtration)
Wisconsin
{Slate of Osgunization)
f
By: ——> (SEAL) (SEAL)
OPAL
By: nat 2 - (SEAL) (SEAL)
JULIA 4 GRAL, Trustes
By: U (SEAL) (SEAL)
By: (SEAL) {SEAL}
AUTHENTICATION aoe OF ACKNOWLEDGMENT =—eeececnpercmeen
. Signatures of, STATE OF Wisconsin 5s
County of Milwaukee ‘
This Instrument was acknowledged befaremeon January /O, 2011
authenticated this__/ day of, by MIGHAEL A GRAL and JULIA @, GRAL

 

 

 

as Trustee and Trustes

 

‘Title: Member State Bar of Wisconsin or,
authorized under § 708,08, Wis, Stats,

(Name(s) of persons(s})

5 (Type of authority, .g,; officer, trustee, eic, Wf any)
of MICHAEL A. GRAL AND JULIA G. GRAL LIVING TRUST

 

 

This Instrument was drafted b .
CAROL PATRICK FOR PARK BANK

 

(Name of parly-cn behalf of siument Was executed,
7 ee A-SI

 

 

 

é ae /
Notary Publio, Wisconsin

 

Type o prinl name signed above,

Case 18-02221-gmh

 

My Commission Expires

Doc 11 Filed 10/29/18

3 Real Filete Moggega
Paget a3

Page 6 of 6

Ifens,
